 PRICE'S IGA FOODLINER599object thereof is to force or require them to cease doing business with DierickxVending Co., Inc.LOCAL 575, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Union members may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any questions concerning this notice or compliance withits provision.Robert Price and Glen Price, Co-Partners d/b/a Price's IGAFoodlinerandRetail Clerks International Association, Local1612,AFL-CIO.Case No. 36-CA-1169.March 19, 1963DECISION AND ORDEROn December 18, 1962, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief,' the Charging Party filed a brief in oppositionto the Intermediate Report, and the Respondents filed a brief in sup-port of the report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed.The Board has considered the Intermediate Re-port, the exceptions and briefs, and the entire record in this case, andhereby adopts the findings,2 conclusions, and recommendations of theTrial Examiner.[The Board dismissed the complaint.]i In its brief, the General Counsel moved that the Board either remand this case to theTrial Examiner to take evidence from Edna Copeland or to reopen the record to receivea deposition from Copeland, on the ground that it is "expected" that Copeland will givetestimony adverse to the testimony of Glen Price which the Trial Examiner credited. Inour opinion, the grounds advanced by the General Counsel in support of his motion areInsufficient to warrantreopeningthe record for receipt of Copeland's testimony.Themotion isaccordinglydenied.2 The Trial Examiner Inadvertently found that the Union had demanded recognition asbargaining representative of Respondents' employees on April 22, 1962, rather than April 21,1962, and that Glen Price rather than Harold E. Carlson testified concerning the wage in-crease whichRespondents accordedto employees In the bakery department.While wecorrect these inadvertencies,they in no way affect the Trial Examiner's ultimate findingsand conclusions or our concurrence therein.141 NLRB No.55. 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe charge in this case was filed by Retail Clerks International Association, Local1612, AFL-CIO, on May 24, 1962, and complaint herein was issued by the RegionalDirector of the Board (Thirty-sixth Region) on June 26, 1962.1The Respondentfiled a timely answer and thereafter this proceeding came on regularly to be heardby Trial Examiner David F. Doyle at Walla Walla, Washington, on July 31 andAugust 1, 1962.At the hearing, the parties were represented by the counsel whowere afforded full opportunity to present evidence, to examine and cross-examinewitnesses, and to present arguments and briefs on the issues.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OPERATIONS OF THE COMPANYThe pleadings establish that Robert Price and Glen Price are copartners doingbusiness as Price's IGA Foodliner with their only office and place of business at 105N. Columbia, Milton-Freewater, Oregon.The Company engages in the operation ofa retail supermarket, selling groceries, produce, and meat, and a bakery, which sellsbakery products. In the year prior to the issuance of the complaint the Companyhad retail sales in excess of $800,000.During the same period the Company's pur-chases exceeded $400,000 of which approximately 90 percent was shipped to it frompoints outside the State of Oregon.It is conceded, and I find, that at all times material herein the Company was and isan employer engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings likewise establish that at all times material herein the Union wasand is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe IssuesThe complaint alleges in substance that the Respondent violated Section 8(a) (1)of the Actby certain statements made to employeesin early May1962 in which of-ficers of theCompany (1) threatened to sell the storeif the Unioncame in; (2)informed an employee that he would not be permitted to continue working on hissecond jobif the Unioncame in; and(3) announced a wage increase to employeesThe complaintalso allegedthat the Companyhad refused to bargainwith theUnion in violation of Section 8(a)(5) of theAct by (1) refusing to recognize theUnion until it proved its majority in an election and by using this delay to dissipatethe Union'smajorityby unfairlabor practices;and (2)making unilateral changes inwage rates,overtime,and holiday pay at a time when the Union was conductingan organizational campaign.In its answerthe Companydenied the commission of unfair labor practices.At thehearing it offered testimony denying the making of any coercive statements,and offeredaffirmative evidence to the effect that all changes in the working conditions of theemployees were made pursuant to an agreement between the Company and itsemployees,whichantedated the Union's organizational campaign.The TestimonyThere is very little conflict in the testimony of the witnesses in this proceeding.The General Counsel's case consisted, in the main, of uncontradicted testimony estab-lishing that the Company in May 1962 made certain changes in working conditions.The Respondent's case, on the other hand, consisted of uncontradicted testimonyestablishing an adequate explanation for its conduct in changing working conditionsThe sequence of events hereafter related sets forth all the essential facts of thecontroversy.1 In this report the Charging Party, Retail Clerks International Association, Local 1612,AFL-CIO, is referred to as the Union ; Price's IGA Foodliner, as the Company or theRespondent,and the individual partners by their proper names or as the partners; theNational Labor Relations Board, as the Board ; and the Labor-Management Relations Act,as amended, as the Act; the General Counsel of the Board and his representative at thehearing, as the General Counsel PRICE'S IGA FOODLINER601The Old Store; Working Conditions for Four or Five Employees; the TransitionalPeriod; the New Supermarket; the Raise in Pay to the Bakery DepartmentGlen Price, one of the partners, testified in this proceeding, and his testimony isundisputed on all salient points. I credit his testimony.Price said that for over20 years prior to the hearing, the partners had engaged in the grocery and meatbusiness at Milton-Freewater, OregonPrior to October 1961, the Prices had con-ducted a small grocery and meat market which sold the conventional merchandiseof such an establishment.At that time the partners employed approximately fouroutside employees, a force which was expanded by hiring an additional clerk forholidays or busy periods. Price said that these employees were hired at varying ratesof pay for their various jobs, consistent with the going rate of wages in the Milton-Freewater area.For the first 6 weeks of employment the employees were consideredprobationary employees.At the end of 6 weeks, if they were deemed satisfactory,they were given a 10-cent an hour increase in pay and became permanent employees.Thereafter the pay of these employees was reviewed approximately every 6 months,and if the business and the employee's performance of duty warranted an increase,the employees were given additional raises of 5 or 10 cents an hour. Price testifiedthat on the rare occasions when the employees worked overtime they were paid timeand a half therefor, and when they worked during a holiday, they were paid for thatservice also.Price explained that all of these arrangements between the partners andtheir employees were most informal because the partners and the employees workedside by side in the daily operation of the store.The business of the grocery-meat market prospered, and sometime prior to October1961 the partners decided to expand their business.To do this they built a modernsupermarket of 16,000 square feet in the town of Milton-Freewater.The new super-market had a bakery which manufactured baked goods and bread for sale. Thesupermarket also had departments for the sale of meat, produce, and groceries.Thesupermarket was of the self-service type, but each department had some clerks whoserved the customers.Thus, in the meat department there were butchers, not hereinvolved, but there were "wrappers" who wrapped the meats, arranged their display,and to some extent waited on customers.The bakery department had bakers, nothere involved, but it also had clerks who sold, wrapped, and boxed pastry, etc., forcustomers.The produce and grocery departments had some clerks.A group ofcheckers performed the duties of cashiers.Glen Price testified that the new store approached completion around September 1,1961.At that time he explained to the four employees of the old store that, whenthey moved into the new store, they would be engaged in an enterprise with whichnone of them were familiar.He asked them if they would give their best attentionto setting up the new store and if they would work whatever hours were needed tolaunch the new enterprise, without pay for holidays or overtime.He further ex-plained that after they were in the new store for a period of approximately 6 months,he would review the profitability of the new store and, if the business warranted it,he would give the employees an increase in pay of approximately 10 cents per hour,and would restore to them their previous rates of time and a half for overtime andtheir holiday pay.According to Price, and there is no contrary evidence in the record,thisarrangement was agreeable to the employees.The new supermarket opened for business during the last week of October 1961.Price retained the services of his former employees but in addition he hired approxi-mately 25 new employees. In the supermarket the partners devoted their time tomanagement and supervision and not to the serving of customers. Price testified thatthe new supermarket was successful and its operation was without incident until ap-proximately New Year's Day, 1962.2 The supermarket stayed open on New Year'sDay, and, a few days thereafter, employee Sigsbee came to Price and asked him ifthe employees who had worked on New Year's Day were to be paid holiday pay.Price told Sigsbee that he planned to pay the employees straight time for the holidayand would add this holiday pay to the pay which they received with their vacationpay.When other employees asked Price if he had made this arrangement, asreported by Sigsbee, Price confirmed the arrangement and everyone appearedsatisfiedGlen Price further testified that in the week prior to April 15, he reviewed theoperations of the supermarket and on that date he announced to the hourly employeesin the bakery department, exclusive of the bakers, that they would be given a 10-centan hour raise effective April 15. Price testified that this raise was given pursuant tothe promise to the employees which he had made prior to the opening of thesupermarket.OHereafter in this report,all dates are in the year 1962.unless noted otherwise 602DECISIONSOF NATIONALLABOR RELATIONS BOARDOne other factor in the operation of the supermarket should be noted at thispoint.It is undisputed that the supermarket was affiliated with the IndependentGrocers Alliance which is an association of independent supermarkets for the purposeof conducting chainstore operations.The new supermarket was under the supervisionof the Round-Up Grocery Co of Spokane, Washington. The supervisor for thatcompany, A. Raleigh Godfrey, had advised the partners to institute a policy ofhaving periodic meetings of employees for the purpose of keeping employee-management relations on a current basis.He pointed out to the partners that withsome 30 employees they could not expect to have the informal and intimate em-ployee relations which they had enjoyed with the small staff in the small store.God-frey urged the partners to institute policies which would stabilize wages and work-ing conditionsfor all employees so that there would be a base for future employeerelations,merit raises,etcGodfrey and Price both testified that they had discussedthis subject on several occasions and on or about April 7, they decided that on thenext routine visit of Godfrey to the supermarket the partners would have an employeemeeting for the purposes recommended by Godfrey.The Organizational Campaign of the UnionThis was the situation on April 19, whenDorothyHarrold, secretary-treasurerof the Union, and BobbieJ.Ledford,one of theUnion's organizers,launched acampaign to organize the sales personnel of the supermarket.A few daysbefore thatdate a member of the Union employed ata Safewaystore at Milton-Freewaterhad told Harrold that Price'sIGA Foodlinerpresented an opportunity for organiza-tion.Harrold went to Milton-Freewater and spoke to one of the company's em-ployees, Jean Copeland,on April 19.On that evening,11 employees of the super-market gathered at the home of employee Liane McGuire.Harrold explained theoperations of the Union to the employees,and they signed union authorization cardsLaterHarrold went to the Starlight Theater, where employee Sigsbee was employedin a second job as a motion picture projectionist,and obtained an authorization cardfrom him.On April21, 1962,Harrold,on behalf of the Union, addressed the following letterto Price'sIGA Foodliner:GENTLEMEN:This will serve to notify you that RetailClerksUnion, Local1612, represents the majority of the employees in your store in the Grocery,Produce, and Bakery Sales personnel.We request an early appointment with you for a cross-check of our signatureswith your payroll.This is to be done by a minister,judge or qualified dis-interested party.Hoping we can agree on an early arrangement,I remain,Very truly yours,DOROTHY HARROLD,Secretary-Treasurer.On April 22, Harrold and Ledford went to the supermarket.They introducedthemselves to Glen Price who asked them to step into his officeThe union representa-tives then informed Price that the Union represented a majority of his employeesand they requested a card check.Harrold also handed a copy of the above letterto Price.Price asked if the Union represented the butchers and bakers, to which MrsHarrold replied in the negative. She explained that the Union represented only thesales personnel in the grocery,produce, meat,and bakery departments.Price saidthat he had no objection to the cross-check but he felt that the employees wouldwant to have an election.Also, he wanted to discuss the situation with his brotherand with his labor relations adviser before he committed himself.The unionrepresentatives said that this was reasonable,so they all agreed to meet again onApril 27.When the union representatives left the supermarket Glen Price phoned HaroldE. Carlson, the executive secretary of the Oregon Independent Retail Grocers Asso-ciation,of which the Company was a member.Carlson,as secretary of the Associa-tion,advised the members on labor relations and often acted as the representativeof members in labor negotiations.Carlson agreed to attend the meeting with theunion representativeson April 27.On that date, Carlson and Glen Price met with Harrold and Ledford at Bicks'Cafe in Milton-Freewater.At this meeting Price said that he preferred that anelection be held among the employees.He said that some of the employees had PRICE'S IGA FOODLINER603religious scruples against joining unionsand he felt that an election would "takethe bind off him," if the employees voted the Union in or not .3Harrold said that she had no objection to an election.Carlson said that the"unionsecurity clause" and the "sole bargaining clause" of the Union's area contract,a copy of which the conferees had, might present a problem, but he thought that itcould be worked out.Harrold then said that she would file a petition requestingthat an election be held.Carlson said that he too would file a petition for an electionon behalf of the Company.At that point, Price said that he had promised the employeesa raise inpay, to beeffective on May 1, 1962, and he asked the conferees what he should do aboutit.He told them that he had already grantedan increaseof 10 cents an hour tothe employees in the bakery department pursuant to his promise to them prior tothe opening of the supermarket.Carlson at that point asked Harrold if she had anyobjections, if the promised increase was given to the employees in the other depart-ments.According to Carlson, Harrold said, "If it had been agreed to and it wasnot inany conflict with regulations, or if it had been promised in good faith, and ifthe employees had anticipated such wage increase, ..." that she would not objectto it .4Carlson then said that he would confer with a representative of the Boardas to whether or not such a wage increase would be permissible.On that note themeeting adjourned.Harrold and Ledford in their testimony gave a different version of their reactionto Price's inquiry.They testified that Price explained that he had promised a raisein pay to the employees on May 1 and asked the conferees what he should do aboutit.According to the union representatives they made no answer to the query, butCarlson said he would consult with a representative of the Board on the subject.It is undisputed that on the next day Carlson went to the office of the Board atPortland, Oregon, and conferred with Hedges, counsel for the General Counsel.Hedges informed him that Harrold had already filed a petition seeking anelectionin anappropriate unit.Carlson testified that in furtherance of his agreement withthe union representatives, he too filed a petition for an election on behalf of theCompany in approximately the same appropriate unit.He then acquainted Hedgeswith the facts concerning the prospective raise in pay of employees on May 1 andasked Hedges if theraisein wages could be legally effected.Hedges told Carlsonthat, as a Boardagent,he could not advise Carlson in the matter, that Carlson shouldconsult his own lawyer.But, in the course of the conversation Hedges said that, ifthe raise had been promised prior to the Union's organizational campaign, and theraise was made effective in good faith, that "an employer would be justified in con-sidering it, and would have to use his own judgment."Carlson testified that fromhis conversation with Hedges he gathered the impression that, "if the circumstanceswere such as [he] I outlined them that it [the raise] could not be condemnedHedid not say it that way, but that was my understanding . . ." 5The Meeting of May 7, 1962A. Raleigh Godfrey, supervisor for the Roundup Grocery Company, the IGAfranchisee, testified that it was his duty to counsel and advise the owners of affiliatedstores on operational problems, policies, and procedures.He testified that he maderoutine visits to Price's IGA Foodliner on February 23, March 1, April 19, andon May 7, 1962. On April 19 he discussed with Glen Price the advisability ofholding an employees' meeting to bring about a better operational atmosphere inthe store.They agreed that such a meeting would be held at the time of his nextregular visit on May 7.On that date a meeting of the employees was held at 8 p.m.,the hour at which the supermarket closed.According to Godfrey, he first gavethe employees a "pep talk," complimenting them on the new store and their efficientoperation.He then turned the meeting over to Glen Price.Price and Godfrey both testified that Price told the employees that Price was verygrateful for the fine cooperation that they had exhibited and that the results of thes Employee Ophie 0. Heyden testified herein that she had notified Glen Price that shehad religious convictions against union membership and that if the Union came in thesupermarket she would have to quit.Employee Sigsbee also testified herein that he hadnotified Price that if "he (Price) went Union, I would have to give him my two weeks'notice . . ." and that other employees shared Sigsbee's feeling.However, it should be noted that Sigsbee signed an authorization card for the Unionon April 19,which in the course of his testimony he attempted to disavow.4Transcript,page 193.5 Transcript,page 194. 604DECISIONSOF NATIONAL LABOR RELATIONS BOARDnew supermarket had exceeded his expectations.Price then told the employees thatthe hourly personnel in the bakery department had been given a 10-cent an hourraise and that he was giving a raise of the same amount to the hourly personnel inother departmentsHe also said that the Company was restoring to the employeestheir rates of time and a half for overtime, and pay for all holidays.He pointed outto the employees that by these decisions, all the benefits the employees had enjoyedin the old store were restored. Some of the employees then asked Price what hewas going to do about the Union, and he told them that the Company was not con-cerned with the Union, that the Union presented a question for the employees alone.He said that the Company did not care what the employees decided to do.One of the employees then asked why employees of Safeway, which was a unionstore, applied for jobs at Price's IGA Foodliner, if the union working conditions atSafeway were so good.One of the employees then said that Safeway and otherunion stores allowed sales personnel to work for approximately a year, but whenthey went into the higher brackets of the union scale pay, the stores fired them.This statement precipitated an acrimonious discussion about the Union among theemployees, in which neither Price nor Godfrey engaged. Sometime thereafter, themeeting adjourned.Price and Godfrey both denied that Price had threatened toreplace the employees after a year, if the store was organized, or that Price hadpromised to give the employees a raise in pay every 6 monthsAlleged Coercive StatementsEmployee Sigsbee testified that he was employed at the store stocking shelvesHealso worked as a projectionist at the Starlight Drive-In Theater in the evening. Sigs-bee testified that he had a conversation with Glen Price about 3 weeks after he signeda card for the Union. In his conversation Price said that "he did not know the exactpolicies of the union or anything like that, but he did not believe that the unionwould allow a person to hold a second job and that after.ifwe were to gounion and he had to pay us union wages, he did not believe he could afford to payme union wages and let me have a second job. He said he didn't believe I could putout the efficient work."According to Sigsbee, he made no comment to this statementof Glen Price.In the course of his cross-examination, Sigsbee admitted that at a time prior tohis conversation with Glen Price, as related above, he had told Glen Price that hedid not like unions and that "if he (Price) went Union I would have to give him mytwo-week notice," and that everybody in the store felt the same way.On beingcross-examined further, Sigsbee admitted that he had signed an authorization cardfor the Union, but he said he had signed the card because the union representatives"said very clearly when we signed the cards there before them that I was giving thempower tocome inand discuss the matter with Glen and Bob Price, and then after,I think it was six weeks or something like that, we would have an election and wewould voteto seeif the Union came in." 6 In the course of his cross-examination,it appeared that Sigsbee held some animosity toward Robert Price.Employee Liane McGuire testified that in a conversation with Glen Price, hesaid that Albertson's and Safeway replaced their help every year or so because theycould not afford to pay top union wages; then he said that he might have to replacesomeof his help for the same reason if they went unionHowever, McGuire seemedto be very hazy about the date upon which this conversation occurred and seemedto beunsure about other points in her testimony.The Employee's Authorization CardsThe General Counsel introduced into evidence the authorization cards of the em-ployees obtained by Harrold and Ledford on April 19, 1962.7It has been noted previously that Sigsbee indicated in his testimony that he did notrealizethe purport of the authorization card which he signed for the Union.Otherwitnesses who attended the meeting at McGuire's home testified that they did notunderstand the nature of the authorization cards either.Transcript,page 49These authorization cards are General Counsel's exhibits in evidence numbered Gen-eral Counsel's Exhibit No.2(a-n).Employees:Opal Adams;BillieA Anderson: EdnaJean Copeland;Marciel Fordice;Melva Mae Jones;Effie Lubbes;Liane A. McGuire ;Robert Andy Miller, Jr.; Larry Alan Palmer ; Helmut Poths ; Richard L Sigsbee ; RoscoeSkold :Margaret Temple, Victor L. Wiese-14 cards.The card of LubbesisdatedApril24, 1962. PRICE'S IGA FOODLINER605Helmut.Poths testified that before he signed his authorization card the union or-ganizer told him "how much they would get if they were with the Union." The unionorganizers told the employees that they would have to sign cards so the unionrepresentatives would have something to start with, and then there would be anelection and everybody could vote as he wanted to. If the employees "would liketo go in or if they didn't" that was everybody's business.8Employee Billie Anderson testified that the union representatives said that "sign-ing the card would not mean that it would be union, but that was to start theproceedings for the Union and the store manager to have a conference, and, then,we would be able to vote for which way we would like it later . . . by a secretballot." 9Employee Melva Jones testified that the union representatives said that with thesignatures on the cards they would go to the store, an election would be held, the em-ployees would know within 5 minutes after the election how it turned out, and theelection would determine whether the store would be union or not.The purportof her testimony was that she did not understand that her signature on the authoriza-tion card meant "anywheres near as much as it seems." 10Marciel Fordice testified that at the meeting the union representatives handed outthe cards and said if the employees signed the cards they would bring about a generalvote of all the employees whether they wanted to go union or not. Fordice saidthat the union representatives told them to sign the cards "with the understandingthat it would be brought up for a vote from all the employees, more or less to givethe Union a chance to go in and talk to the Price brothers, and then we wouldvote on it later to see whether we wanted the Union or not." 11Dorothy Harrold was recalled in rebuttal and questioned about what was saidto the employees at the meeting at McGuire's home.Harrold said that the employees"were told before the Union could help them or before they could go to managementthat we must show a majority representation and that after this representation therewere two courses, either a cross check or a National Labor Relations Board election.And we explained to them how a National Labor Relations Board election washandled.Itwas strictly their choice and it was a secret ballot as to whether theywanted the Union to represent them or not." 12The Election; the Impounded BallotsAs noted previously, both the Union and the Company filed petitions requestingthat an election be held among the sales personnel of the supermarket.13Whenthe Union filed the instant unfair labor practice charge on May 24, it requested thatthe election, then scheduled for May 28, not be held.However, the Companyrequested that the election be held as scheduled, and since the Company had fileda petition, the Regional Director directed that the election be held, but the ballotsimpounded without a count until the determining of this proceeding.The summary set forth above covers the highlights of testimony in this proceed-ing.It is not an exhaustive or detailed summary of all testimony but it is sufficientto afford an understanding of the issues, the contentions of the parties, and the impor-tant relevant testimony.Although mention of certain testimony has been omittedin the interest of brevity, the Trial Examiner wishes it understood that all testimonyand exhibits have been considered and evaluated in arriving at his concluding findingshereinafter expressed.Concluding FindingsUpon a consideration of the undisputed evidence it is found that Glen Price hadpromised the employees a raise in pay, and the restoration of overtime and holidaypay, long before the initiation of the Union's organizational campaign.The testimonyof Glen Price, Godfrey, and Carlson, which I credit, clearly established that fact,and the testimony of those witnesses finds support in the testimony of the Union'srepresentatives that, at their meeting with Price on April 27, he asked their adviceon the propriety of giving the promised raise to the employees.Furthermore, Carl-son's testimony that he sought advice from Hedges, counsel for the General Counsel,OTranscript, page 72.O Transcript, page 15510 Transcript, page 158.11Transcript, page 162.12Transcript,pages 208-209.13The union petition was docketed as Case No. 36-RC-1753, filed May 1, 11962; theCompany's petitionwas docketed as Case No. 36-RM-272,filedMay 3,1962.GeneralCounsel's exhibits in evidence, 4a and 4b 606DECISIONSOF NATIONALLABOR RELATIONS BOARDon the same subject is not denied in the record.The significance of these last-men.tioned items of proof, lies, not in the reply or lack thereof by the representatives ofthe Union, or the reply of Hedges in the awkward situation confronting him, but inthe acknowledged fact that all representatives of the parties, at that early date, knewthat the employees had been promised a raise for approximately May 1. In the factualsituation, thus established, the changes in working conditions announced and putinto effect around May 7 were not unfair labor practices.The Board and the courtshave uniformly held that the granting of a wage increase or other benefits to em-ployees at a time when a union is engaged in organizational activityisnot an un-fair labor practice, where the employer had promised the increase in pay or benefitsto the employees prior to the advent of the Union in theplant 14Therefore, uponthat undisputed evidence and the authority of the cases cited, I hereby dismiss allallegations of the complaint based upon either the announcement, or actual paymentof the increase in wages, overtime pay, or holiday pay.Nor am I persuaded that either Robert or Glen Price made the alleged coercivestatements to employees which are set forth in the complaint.An examination of thetranscript of testimony discloses that there is absolutely no evidence that RobertPrice at any time threatened to sell the store if the Union came in.While employeeSigsbee attributed to Glen Price statements which could be deemed coercive, I amnot persuaded that Sigsbee was a reliable witness. Sigsbee, according to his own testi-mony, seemed to be much more concerned with the effect that unionization wouldhave on his holding two jobs, than was Glen Price. Sigsbee, originally brought upthe subject of the Union with Glen Price, telling Price he would have to quit if theUnion came in the market, but, thereafter, he signed an authorization card for theUnion, and on the witness stand claimed he did not understand the purport of thecard.Sigsbee also exhibited some animosity toward Robert Price in the course ofhis cross-examinationAs a witness, Sigsbee seemed more interested in protectingwhat he considered his own self-interest than in presenting a fair and accurate recitalof facts.Employee McGuire appeared to be a pliant and uncertain witness. Throughout hertestimony she appeared to need some suggested guidance from the General Counsel,even on purely preliminary questionsWith some suggestion she testified that in aprivate conversation with Glen Price he discussed the fact that Albertson and Safe-way replaced their help every year or so, because they could not afford to pay topwages.Then in answer to a leading question proposed by the General Counsel,she added that Price said he might have to replace some of his employees, too, if themarket went union.I do not accept this testimony of McGuire, because it sounds entirely out of harmonywith all other evidence in the case.The original meeting of the employees for thepurpose of organization was held at McGuire's home, and she signed a union cardat the meetingShe was not at the employees' meeting held at the store on May 7.It seems clear from all the testimony relative to this meeting that theemployeesdis-cussed the firing practices of Albertson and Safeway, and not Glen Price or any othercompany official. It appears to me that in her testimony McGuire has attributed toPrice, in a private conversation, the substance of the same charge which was dis-proved as occurring at the employee meeting In my judgment McGuire is confusedor mistaken on this point.Upon all the credible evidence, I find that the General Counsel has failed to estab-lish by a preponderance of the evidence that the Respondent committed any of theunfair labor practices alleged in the complaint.Because of the above findings, it is unnecessary that I consider and decide theissueraised by Respondent as to the validity of authorization cards of certainemployees, and the Union's majority status in the appropriate unit.15For thepurpose of completing my findings herein, I shall state that on this point I creditthe testimony of employees Poths, Anderson, Jones, Fordice, and Union Representa-tiveHarrold.For the reasons stated above,it isrecommended that the complaint herein be dis-missedin its entirety.14 Campbell & McLean, Inc.,106 NLRB 1049;Cherry Rivet Company, 97NLRB 1303Of similar purport see:N.L.R.B. v.W. T. Grant Company,208F. 2d 710 (CA 4),N L.R.B v. TheNewton Company,236 F.2d 438(C A5) ; NLRB v.Cleveland TrustCo, 214 F. 2d95 (C.A. 6).isEnglewood Lumber Company,130 NLRB 394;Morris & Associates,Inc,138 NLRB1160;HaroldW. Koehler, et al, d/b/a Koehler'sWholesale Restaurant Supply,139NLRB 945.